698 N.W.2d 401 (2005)
472 Mich. 899-924
TRAMEL
v.
CONTINENTAL INS. CO.
No. 127265.
Supreme Court of Michigan.
June 30, 2005.
SC: 127265, COA: 246597.
On order of the Court, the application for leave to appeal the July 22, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals judgment and we REMAND this case to the Court of Appeals for reconsideration in light of this Court's decision in Kreiner v. Fischer (Docket No. 124120), and Straub v. Collette (Docket No. 124757), 471 Mich. 109, 683 N.W.2d 611 (2004).
CAVANAGH, J., would deny leave to appeal.